ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           In re Omar M., 2012 IL App (1st) 100866




Appellate Court            In re OMAR M., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Omar M., Respondent-Appellant).



District & No.             First District, Sixth Division
                           Docket No. 1-10-0866


Filed                      June 29, 2012
Rehearing denied           August 23, 2012


Held                       Section 5-810 of the Juvenile Court Act, the extended jurisdiction
(Note: This syllabus       juvenile prosecution statute, does not violate due process and is
constitutes no part of     constitutional, as it provides reasonable standards to prevent arbitrary and
the opinion of the court   discriminatory enforcement and is not unconstitutionally vague, either on
but has been prepared      its face or as applied to this respondent; further it does not violate
by the Reporter of         Apprendi, which is inapplicable to prosecutions under section 5-810.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-JD-155; the Hon.
Review                     Patricia Mendoza, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Heidi Linn Lambros, all of
Appeal                     State Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                           Annette Collins, Assistant State’s Attorneys, of counsel), for the People.


Panel                      PRESIDING JUSTICE GORDON delivered the judgment of the court,
                           with opinion.
                           Justices Lampkin and Palmer concurred in the judgment and opinion.



                                             OPINION

¶1          Omar M., the respondent, was prosecuted, convicted, and sentenced under the extended
        jurisdiction juvenile prosecutions (EJJ prosecution) statute (705 ILCS 405/5-810 (West
        2008)), for first-degree murder. When a juvenile receives an EJJ prosecution designation and
        a jury finds him guilty, the EJJ prosecution statute then requires a judge to impose two
        sentences: a juvenile sentence; and an adult criminal sentence that is stayed on successful
        completion of the terms of the juvenile sentence. 705 ILCS 405/5-810(4) (West 2008). After
        a jury found respondent guilty and the trial court heard aggravation and mitigation, he
        received the maximum juvenile sentence of incarceration until his twenty-first birthday. He
        also received a 20-year stayed adult sentence.
¶2          On this appeal, respondent claims: (1) that the State’s proffer of evidence for the EJJ
        prosecution designation was “untrue” because two of the State’s four eyewitnesses failed to
        appear at trial; (2) that the EJJ prosecution statute violates a juvenile respondent’s right to
        due process because the EJJ prosecution designation is decided by a judge by a
        preponderance of the evidence instead of by a jury beyond a reasonable doubt; and (3) the
        EJJ prosecution statute is unconstitutionally vague. For the following reasons, we do not find
        respondent’s arguments persuasive, and we affirm.

¶3                                       BACKGROUND
¶4          On January 10, 2008, the State charged respondent Omar M. with two counts of first-
        degree murder, in violation of section 9-1(a) of the Criminal Code of 1961 (720 ILCS 5/9-
        1(a) (West 2006)), arising out of events that occurred on December 24, 2007. Both counts
        allege that respondent beat the victim, Francisco Reyes, to death using his hands and feet.
        The first count alleges that respondent intentionally or knowingly beat the victim, thus
        causing his death. 720 ILCS 5/9-1(a)(1) (West 2006). The second count alleges that
        respondent beat the victim knowing that his actions created a strong probability of death or
        great bodily harm. 720 ILCS 5/9-1(a)(2) (West 2006). The State initially alleged that
        respondent used an aluminum baseball bat and his feet, but before trial, the State moved to

                                                 -2-
     amend the charging statement to replace “aluminum baseball bat” with “hands.”
¶5        On January 25, 2008, the State filed a motion to designate the proceeding as an EJJ
     prosecution, alleging that respondent was 14 years old at the time of the murder and that
     probable cause existed to indicate that he committed the offense. 705 ILCS 405/5-810 (West
     2006). Respondent was born March 13, 1993. The proceedings were transferred to the EJJ
     prosecution designation judge (the judge) for a hearing to determine whether probable cause
     existed to believe the allegations against respondent and whether clear and convincing
     evidence supported the propriety of sentencing respondent as an adult.
¶6        At the hearing, the State proffered that at trial, it would call Juan Ramirez, who had
     discovered the body and called the police, as well as four eyewitnesses to the murder: (1)
     Jaime Gonzales, (2) Juliana Flores, (3) Fernando Garcia, and (4) Sielvia Ortiz. The State also
     proffered that it would call Dr. Mitra Kalelkar to testify about the cause of the victim’s death.
¶7        First, the State proffered that it would call Juan Ramirez, an employee at the
     Popocatapetal Tortilla Company (factory), to testify as follows. Approximately one month
     before December 24, 2007, some individuals, who had been chased by local gang members
     Danny R. and Martin R., had sought safety inside the factory. The employees obliged,
     granting the individuals entrance into the factory and locking the doors behind them. Martin
     R. and Danny R. became irate and proceeded to break the windows of vehicles belonging to
     the factory employees. On the night of December 24, 2007, Ramirez asked the victim to take
     a forklift to the parking lot and pick up some equipment and bring it back to the factory.
     When the victim did not return after approximately 20 minutes, Ramirez went to the parking
     lot and observed the victim lying unconscious on the ground and bleeding from the head. He
     observed a man known as “Chino,” later identified as Fernando Garcia, near the scene, and
     believed that Garcia had witnessed an attack on the victim. Ramirez then called police.
¶8        The State proffered that eyewitness Jaime Gonzales would testify as follows. Gonzales
     lived near the factory, and on the night of December 24, 2007, he observed Danny R., whom
     Gonzales knew “from the neighborhood,” talking on a cell phone. Gonzales heard Danny R.
     tell the person on the other end of the telephone conversation to come to the factory because
     some “flakes” were working there. Soon, four other youths arrived at the factory, including
     respondent. Gonzales recognized them as Martin R., Carlos L., Ishmael M., and respondent.
     Danny R. and the other four youths then ran toward the factory and the victim, who was
     driving a forklift. The victim attempted to flee, but Carlos L. caught him and threw him to
     the ground. All five offenders, including respondent, began kicking and punching the victim
     without pause for approximately two minutes. Ishmael M. dropped a piece of concrete on the
     victim’s head. Gonzales observed Adolfo Z., a sixth offender, appear. Gonzales identified
     Adolfo Z. as a known member of the Latin Kings street gang. As the six offenders beat the
     victim, they continuously yelled: “F*** him up!” After the beating, all six offenders ran
     away, leaving the victim on the ground. That night, the police questioned Gonzales at his
     home, but he did not tell them what he observed because relatives of respondent were
     watching the police interview witnesses, and Gonzales was afraid of retaliation. Later that
     night, he called the police on his own and went to the police station with his girlfriend,
     Juliana Flores, to inform them of what he had observed. Gonzales later identified all six
     offenders in photo arrays and identified all of the offenders except Carlos L. in actual lineups

                                               -3-
       at the police station. He never observed a lineup with Carlos L. in it.
¶9          The State proffered that eyewitness Juliana Flores, Gonzales’ girlfriend, would testify to
       the same facts as Gonzales. Flores also observed one of the offenders strike the victim with
       a baseball bat, but the State did not proffer whether Flores would be able to identify which
       offender used the bat. When the police arrived at her and Gonzales’ home, she did not say
       anything because she knew that all six offenders were members of the Latin Kings street
       gang, and she feared retaliation. Flores also identified all six offenders in a photo array and
       identified respondent, Ishmael M., Martin R., and Danny R. in a lineup.
¶ 10        The State proffered that eyewitness Fernando Garcia, also known as “Chino,” resided
       near the factory and would testify as follows. Roughly one month prior to December 24,
       2007, Garcia observed Martin R. and Danny R. outside the tortilla factory. Martin R. and
       Danny R. yelled gang slogans at two unnamed individuals who happened to walk past the
       factory, then Martin R. and Danny R. tried to start a fight with the two individuals. The two
       individuals ran toward the factory to escape Martin R. and Danny R., and the employees
       locked the factory doors after the two individuals entered. When Martin R. and Danny R.
       could not enter the factory, they began breaking the windows of the employees’ vehicles. On
       the night of December 24, 2007, Garcia heard someone talking outside his window. He
       recognized the voice as belonging to Danny R. He heard Danny R. saying something to the
       effect of “Come on, one of the factory workers is out there. Let’s go f*** him up.” Garcia
       went to his window and observed Carlos L., Martin R., Ishmael M., and respondent, all of
       whom he knew by name or nickname. He also knew that all five offenders were members
       of the Latin Kings. Garcia also observed the beating, and observed Carlos L. strike the victim
       with a concrete block. Adolfo Z. arrived and joined in the beating of the victim as the
       offenders yelled: “F*** him up” and “Kill him.” After the six offenders ran away, Garcia
       exited his home and observed one of the victim’s coworkers. When the police questioned
       Garcia that night, he did not tell them what he had observed because he was afraid of
       retaliation from the relatives of the offenders. Garcia called the police on December 26,
       2007, and went to the police station to inform the police of what he had observed. Garcia
       identified all six offenders in a photo array and an actual lineup. Garcia also observed the
       prior incident involving Martin R., Danny R., and the two unnamed individuals.
¶ 11        The State proffered that Sielvia Ortiz, Garcia’s wife, would testify to the same facts as
       Garcia. She also observed Adolfo Z. reach into the victim’s pants and jacket pockets once
       the victim was unconscious and remove his wallet. Ortiz recognized all six offenders and
       knew that they were members of the Latin Kings, and she later identified Danny R., Martin
       R., Ishmael M., and respondent in a photo array, and in a lineup identified all of the offenders
       except Adolfo Z. as being involved in the beating. She identified Adolfo Z. in a lineup as
       someone she believed to be involved in the beating, but could not be 100% sure.
¶ 12        The State proffered that Dr. Mitra Kalelkar, a deputy chief medical examiner for Cook
       County, performed the autopsy of the victim on December 28, 2007, and that she opined that
       the victim died from cranial cerebral injuries as the result of a trauma.
¶ 13        On April 9, 2008, the judge found probable cause for the charges of first-degree murder.
       The next stage of the EJJ prosecution proceedings determined whether there was clear and


                                                 -4-
       convincing evidence that sentencing under the Criminal Code would be inappropriate. The
       State offered into evidence respondent’s arrest record for burglary in 2006, showing that the
       State did not prosecute the charges.
¶ 14       Respondent offered documents issued from the juvenile detention center, including
       certificates of completion for anger management, risk reduction, and substance abuse classes,
       and awards for good behavior and academic achievement. Respondent proffered that if his
       teacher, Ms. Newsome, were to testify at trial, she would state that respondent has difficulty
       with subjects like reading comprehension, but he is “working very hard” to overcome his
       difficulties. Finally, respondent introduced a report prepared by licensed clinical social
       worker Elizabeth Kooy. The report stated that respondent was small for his age and outlined
       his home life. Respondent lived with his mother and siblings on the second floor of a walk-
       up building, and respondent’s father and the father’s girlfriend lived on the first floor. The
       report indicated that respondent, his mother, and his siblings did not communicate with the
       father, despite living in the same building.
¶ 15       The judge found that respondent’s prior delinquent or criminal history was “non-
       existent,” and further found that he was required by statute to give greater weight to that
       factor. The judge found that respondent’s home life was “chaotic,” although he also found
       that respondent had not been the victim of abuse or neglect
¶ 16       The judge also found that the offense was extremely serious and that all of the offenders
       were “egging each other on,” and the judge was mandated to give that factor greater weight.
       The judge found that respondent personally used his hands and feet and a broken baseball
       bat to strike the victim, and that the offense had been aggressive and premeditated.
¶ 17       The judge determined that treatment within the juvenile justice system was advantageous
       to the programs and facilities of the adult system. The judge found that there was not a
       reasonable likelihood that respondent could be rehabilitated before age 21, in part because
       his “chaotic” family situation and the fact that he was out of his home after midnight “in the
       presence of gangbangers,” some of whom were members of respondent’s family. The judge
       ultimately concluded that there was no clear and convincing evidence that an adult sentence
       would not be appropriate, and he granted the motion to designate the case as an extended
       jurisdiction juvenile prosecution. The case was then transferred back to the trial court.
¶ 18       Before trial, the State stated that it was not able to now locate two of the witnesses it had
       included in its proffer before the judge. The missing witnesses were (1) Juan Gonzales and
       (2) Juliana Flores. Gonzales and Flores were the only witnesses who had observed
       respondent use a baseball bat to attack the victim, and the State moved to strike the language
       from the charging statement asserting that respondent used a baseball bat to strike the victim,
       and amend it to state that he used his feet and hands. The trial court granted the motion.
¶ 19       At trial, eyewitnesses Fernando Garcia and Sielvia Ortiz testified as the State had
       previously proffered. Dr. Mitra Kaelkar testified that she performed the autopsy and that the
       victim died from cranial cerebral injuries.
¶ 20       On December 4, 2009, the jury found respondent guilty of first-degree murder. As noted,
       after hearing aggravation and mitigation, the trial court sentenced respondent to the
       Department of Juvenile Justice until his twenty-first birthday, and ordered respondent to

                                                 -5-
       serve a minimum of five years’ imprisonment before he could be placed on parole. The trial
       court also sentenced respondent to a 20-year adult sentence to be stayed, pursuant to the EJJ
       prosecution statute, on the condition that he did not violate the provisions of his juvenile
       sentence. At the sentencing, the assistant public defender stated that the sentencing order had
       been “drafted by [the public defender].” The trial court declined to explain the terms and
       conditions of how the adult sentence would be triggered, stating that it would “not attempt
       to explain to you when and how this State’s sentence could kick in. Your lawyers will do
       that.” However, the trial court made it clear that if respondent did not “follow all of the rules
       and regulations,” he would serve both the juvenile and adult sentences.

¶ 21                                          ANALYSIS
¶ 22                        I. Designation of Proceeding as an Extended
                                   Jurisdiction Juvenile Prosecution
¶ 23        Respondent first argues that the trial court erred in designating his first-degree murder
       proceeding as an EJJ prosecution. Respondent’s argument largely relies on the fact that the
       State did not prove at trial several of the factors that the judge relied on to designate the case
       as an EJJ prosecution. Thus, respondent claims that the State’s proffer was unsubstantiated
       and untrue. As a result of the judge’s reliance on the State’s erroneous proffer, respondent
       argues that his 20-year adult sentence should be vacated. The State responds (1) that
       respondent’s arguments are based on misrepresentations of the record, and (2) that
       respondent’s trial counsel did not object to the State’s proffer during the prosecution hearing
       or during the trial, and thus, respondent’s argument is forfeited. The State also argues that
       the trial court appropriately considered and weighed all relevant factors during the
       prosecution hearing, and it was not an abuse of discretion for the trial court to designate these
       proceedings as an EJJ prosecution.
¶ 24        On January 25, 2008, the State filed a motion to designate the proceeding as an EJJ
       prosecution. When the juvenile court designates a case as an EJJ prosecution, the minor
       subject to the prosecution is entitled to a jury trial. 705 ILCS 405/5-810(3) (West 2008). If
       the trial results in a guilty verdict, the trial court must impose a juvenile sentence and an
       adult sentence, staying the adult sentence on the condition that the minor not violate the
       provisions of the juvenile sentence. 705 ILCS 405/5-810(4) (West 2008).
¶ 25        The EJJ prosecution statute provides that the State’s Attorney may file a petition, at any
       time prior to the commencement of the minor’s trial, to designate the proceeding as an EJJ
       prosecution. 705 ILCS 405/5-810(1)(a) (West 2008). The petition must allege the
       commission by a minor 13 years of age or older of any offense which would be a felony if
       committed by an adult. 705 ILCS 405/5-810(1)(a) (West 2008). If the judge assigned to hear
       and determine petitions to designate the proceeding as an EJJ prosecution determines that
       there is probable cause to believe that the allegations in the petition and motion are true, there
       is a rebuttable presumption that the proceeding shall be designated as an EJJ prosecution.
       705 ILCS 405/5-810(1)(a) (West 2008). The judge shall enter an order designating the
       proceeding as an EJJ prosecution proceeding unless the judge, after evaluating the factors
       listed below, makes a finding based on clear and convincing evidence that sentencing under

                                                  -6-
       Chapter V of the Code of Corrections would not be appropriate for the minor:
                “(b) The judge shall enter an order designating the proceeding as an extended
           jurisdiction juvenile proceeding unless the judge makes a finding based on clear and
           convincing evidence that sentencing under the Chapter V of the Unified Code of
           Corrections would not be appropriate for the minor based on an evaluation of the
           following factors:
                    (i) the age of the minor;
                    (ii) the history of the minor, including:
                         (A) any previous delinquent or criminal history of the minor,
                         (B) any previous abuse or neglect history of the minor, and
                         (C) any mental health, physical and/or educational history of the minor;
                    (iii) the circumstances of the offense, including:
                         (A) the seriousness of the offense,
                         (B) whether the minor is charged through accountability,
                         (C) whether there is evidence the offense was committed in an aggressive and
                    premeditated manner,
                         (D) whether there is evidence the offense caused serious bodily harm,
                         (E) whether there is evidence the minor possessed a deadly weapon;
                    (iv) the advantages of treatment within the juvenile justice system including
                whether there are facilities or programs, or both, particularly available in the juvenile
                system;
                    (v) whether the security of the public requires sentencing under Chapter V of the
                Unified Code of Corrections:
                         (A) the minor’s history of services, including the minor’s willingness to
                    participate meaningfully in available services;
                         (B) whether there is a reasonable likelihood that the minor can be
                    rehabilitated before the expiration of the juvenile court’s jurisdiction;
                         (C) the adequacy of the punishment or services.” 705 ILCS 405/5-810(1)(b)
                    (West 2008).
¶ 26       In considering these factors, the trial court shall give greater weight to the seriousness of
       the alleged offense and the minor’s prior record of delinquency than to other factors listed
       in this subsection. 705 ILCS 405/5-810(1)(b) (West 2008). The standard of review of the
       decision to designate a proceeding as an EJJ prosecution is abuse of discretion. In re
       Dontrale E., 358 Ill. App. 3d 136, 139 (2005). “An abuse of discretion occurs when no
       reasonable person would take the view adopted by the court.” Trettenero v. Police Pension
       Fund, 333 Ill. App. 3d 792, 801 (2002) (citing In re Marriage of Blunda, 299 Ill. App. 3d
       855, 865 (1998)).
¶ 27       First, this court must determine whether respondent waived the issue when counsel did
       not object to respondent’s EJJ prosecution designation after trial and did not ask for
       reconsideration of the ruling in a posttrial motion. The State argues that respondent’s trial

                                                  -7-
       counsel did not object to the State’s proffer during the prosecution hearing when
       respondent’s counsel stated, “[m]inor waives opening. And we have no argument as to
       probable cause.” Respondent’s trial counsel did not contest any of the State’s arguments for
       probable cause or present any evidence on probable cause. The State also argues that
       respondent did not object during trial, when the State amended the petition for adjudication
       of wardship to remove mention of the use of a bat, because witnesses who had seen
       respondent use the bat were in hiding and evading service, and thus could not be forced to
       testify. The State also notes that respondent’s trial counsel did not object to how the trial
       evidence would then be different from what was proffered as the prosecution hearing. As a
       result, the State contends that the respondent’s argument is forfeited because he has not
       established plain error.
¶ 28        A criminal respondent preserves an error for review by objecting to the claimed error at
       trial and raising the issue in a posttrial motion. In re M.W., 232 Ill. 2d 408, 430 (2009).
       Similarly, a minor must object at trial to preserve a claimed error for review. In re Samantha
       V., 234 Ill. 2d 359 (2009). However, minors are not required to file a postadjudication
       motion. In re W.C., 167 Ill. 2d 307, 327 (1995). Respondent’s failure to object at trial forfeits
       consideration of the claimed error on appeal, unless respondent can demonstrate plain error.
       M.W., 232 Ill. 2d at 430.
¶ 29        The plain-error doctrine allows a reviewing court to consider unpreserved error when
       either: (1) an error occurs and the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the respondent, or (2) an error occurs that is so
       serious it affected the fairness of the respondent’s trial and challenged the integrity of the
       judicial process, regardless of the closeness of the evidence. People v. Piatkowski, 225 Ill.
       2d 551, 565 (2007); People v. Herron, 215 Ill. 2d 167, 186-87 (2005). Under both prongs of
       the plain-error test, the burden of persuasion remains with the proponent. People v. Walker,
       232 Ill. 2d 113, 124-25 (2009). Before considering whether the plain-error exception applies,
       we must determine whether any error occurred at all. Herron, 215 Ill. 2d at 187; People v.
       Johnson, 218 Ill. 2d 125, 139 (2005). Thus, this court must conduct a substantive review of
       the issues raised. Walker, 232 Ill. 2d at 124-25. Accordingly, we must determine whether the
       trial court abused its discretion when it designated respondent’s case as an EJJ prosecution.
       See Dontrale E., 358 Ill. App. 3d at 139.
¶ 30        Respondent states that an evaluation of the factors listed in the EJJ prosecution statute
       shows that respondent should not have received a stayed adult sentence and that respondent’s
       case should not have been designated an EJJ prosecution. In regard to the “circumstances of
       the offense” factor, respondent argues that there are several differences between the State’s
       proffer during the EJJ prosecution hearing and the trial evidence. First, respondent claims
       that the State proffered that two witnesses, Jaime Gonzales and Juliana Flores, would testify
       that they observed respondent leave the scene and return with an aluminum bat which
       respondent proceeded to beat the victim with. Second, the State proffered that two other
       witnesses, Fernando Garcia and Sielvia Ortiz, would testify that respondent was a Latin
       Kings gang member. Finally, the State proffered that respondent’s motive for attacking the
       victim was a prior incident, which took place on December 4, 2007, where two of the
       offenders fought with two individuals and the two individuals received shelter from the

                                                 -8-
       offenders from employees of the tortilla factory. Respondent argues that the evidence the
       State proffered at the hearing were not proven at trial, as there was no evidence at trial
       respondent used an aluminum bat, was a gang member, and had a motive to retaliate against
       the factory employees. Thus, respondent claims that the trial court’s findings regarding the
       factor of the circumstances of the offense were based on the State’s “erroneous” and
       “uncorroborated” proffers which were not proven at trial, and thus, it was an error for the
       trial court to designate respondent’s case an EJJ prosecution.
¶ 31        The State responds by arguing that respondent’s claims are false and that its proffer
       during the EJJ prosecution was not untrue or a misrepresentation. The State argues that the
       record shows how its two witnesses, Jaime Gonzales and Juliana Flores, were scared,
       reluctant to testify during trial, and evaded service. Prior to any court proceedings, both
       Jaime Gonzales and Juliana Flores made oral and written statements to the police that they
       knew all of the offenders to be members of the Latin Kings gang members and that they both
       observed respondent use an aluminum baseball bat to beat the victim.
¶ 32        The State also argues that there is substantial evidence in the record showing respondent
       to be a Latin Kings gang member and that the trial court’s suppression of gang-related
       evidence was not due to the lack of evidence of respondent’s gang membership, but due to
       the court’s finding that there was insufficient evidence that the offense charged was gang-
       motivated. The record shows that the trial court found that gang membership can be
       established, but the court barred evidence of gang membership because it found that there
       was not enough of a connection between the offense and gang activity. Evidence regarding
       motive for the attack was not introduced at trial, and as a result, the trial court found that
       there was not enough evidence linking respondent to the prior incident which occurred on
       December 4, 2007.
¶ 33        The State’s arguments and the record both demonstrate that the State’s proffer was not
       erroneous or based on misrepresentations. The record demonstrates that both respondent’s
       trial counsel and the State had difficulty locating and bringing the two witnesses, Jaime
       Gonzales and Juliana Flores, to court to testify. The trial court also found that respondent’s
       gang membership could be established, but such evidence was not allowed at trial because
       of the lack of connection between the gang activity and the offense. Respondent argues that
       the trial judge should have reevaluated the elements of an EJJ prosecution; however this
       would be tantamount to imposing a new step in the judicial process. Nowhere in the EJJ
       prosecution statute does it state that a judge’s designation of a proceeding as an EJJ
       prosecution must be reevaluated if elements of the State’s proffer from the pretrial EJJ
       prosecution hearing are not later proven at trial. 705 ILCS 405/5-810 (West 2008).
¶ 34        In regard to respondent’s claim that the trial court erred in designating the case as an EJJ
       prosecution, there is also nothing in the record demonstrating that the trial court abused its
       discretion in its evaluation or that the judge failed to consider all of the factors enumerated
       in section 5-810. See Dontrale E., 358 Ill. App. 3d at 140-41. The record shows that the
       judge considered respondent’s age, his criminal history, his mental health history, his history
       of physical abuse or neglect, the circumstances of respondent’s offense, the advantages to
       treatment within the juvenile justice system, and the security of the public. The trial court
       specifically discusses each of the factors:

                                                 -9-
            “[The] previous delinquent or criminal history of the [respondent] is non-existent, and
            I’m required by statute to give greater weight to this factor ***; The minor has no
            previous or current mental health history ***; The education history includes being
            enrolled in special education classes for a highly structured class with individualized
            assistance ***; Although the family life has been chaotic, he has not been subject to
            physical abuse or neglect ***; I believe that there are many advantages to treatment
            within the juvenile justice system *** the factor is less important because if the minor
            is found guilty he would have the benefit of programs within the juvenile justice system
            and would receive an adult sentence only if he failed his juvenile sentence ***; Does the
            security of the public require that an adult sentence be imposed? There are three
            subfactors to consider in answering this question ***.”
       Many of the arguments that respondent now presents in his appeal regarding the factors
       concerning the age of the minor and respondent’s criminal, family, and education history
       were already presented to the juvenile judge during the EJJ prosecution hearing. The judge
       had thoroughly considered these statutory factors.
¶ 35        In its discussion of the minor’s offense, the judge noted how the crime was “extremely
       serious.” Even though the aluminum bat was not a deadly weapon, the trial court stated that
       respondent and his co-offenders used their fists, their feet, a broken aluminum bat, and
       concrete chunks to kill the factory worker victim. The court noted that the offense was
       committed in an “aggressive and premeditated manner,” that there was an “absolute lack of
       any personal animus or motivation towards the deceased,” and that “[t]he minor is alleged
       to have, personally used his feet, fist, and most chillingly to have left and returned with a
       broken bat that he repeatedly struck the victim with.” In considering all the factors and giving
       greater weight to the lack of criminal history and the seriousness of the offense, the trial court
       determined that there was no clear and convincing evidence that an adult sentence would not
       be appropriate for this respondent.
¶ 36        The record does not give any indication that the judge neglected to evaluate any of the
       above factors, nor does the record show that the judge abused its discretion in its evaluation
       of the above factors listed in section 5-810. Dontrale E., 358 Ill. App. 3d at 140. In an
       analogous case interpreting the juvenile transfer statute, our Illinois Supreme Court found
       that the transfer hearing was inadequate because the juvenile judge did not consider all of the
       factors necessitated under the transfer statute. People v. Clark, 119 Ill. 2d 1, 14 (1987). See
       also In re J.W., 346 Ill. App. 3d 1, 17 (2004). In the case at bar, there is no evidence that the
       trial court failed to consider all of the enumerated factors under section 5-810. Dontrale E.,
       358 Ill. App. 3d at 140-41; J.W., 346 Ill. App. 3d at 17. We find that there was no error in the
       trial court. The standard of review for an EJJ prosecution designation is abuse of discretion
       and “ ‘[w]here the juvenile judge considers evidence on the various statutory factors *** the
       resulting decision is a product of sound judicial discretion which will not be disturbed on
       review.’ “ Dontrale E., 358 Ill. App. 3d at 141 (quoting Clark, 119 Ill. 2d at 14); see also
       J.W., 346 Ill. App. 3d at 17. The record does not demonstrate that the trial court abused its
       discretion in its evaluation of enumerated factors and supports the juvenile court’s
       designation of the case as an EJJ prosecution. Thus, the plain-error doctrine is not applicable
       because no error occurred.

                                                 -10-
¶ 37        Furthermore, even if we find error in the trial court’s actions, the claimed error does not
       rise to the level of plain-error. As stated above, the plain-error doctrine allows a reviewing
       court to consider unpreserved error when (1) a clear or obvious error occurred and the
       evidence is so closely balanced that the error alone threatened to tip the scales of justice
       against the respondent, regardless of the seriousness of the error, or (2) a clear or obvious
       error occurred and that error was so serious that it affected the fairness of the respondent’s
       trial and challenged the integrity of the judicial process, regardless of the closeness of the
       evidence. Piatkowski, 225 Ill. 2d at 565; People v. Woods, 214 Ill. 2d 455, 471 (2005).
¶ 38        First, the claimed error affected only one of the factors listed in the EJJ prosecution
       statute, the seriousness of respondent’s offense, and the evidence on this factor was not
       closely balanced. Even if the State had not introduced respondent’s alleged use of an
       aluminum bat, his involvement with the Latin Kings, or his motive for murder, the remaining
       evidence is sufficient to designate the case an EJJ prosecution. Respondent’s use of his fists
       and feet to kill the factory worker victim is still extremely serious and chilling. Respondent’s
       offense is also equally serious and chilling regardless of whether his motive was gang-related
       and retaliatory, or whether he had no apparent motive. In addition, the State did present two
       eyewitnesses at trial that testified that respondent participated in the murder. For these
       reasons, we find that the evidence on the issue of the seriousness of respondent’s offense was
       not closely balanced. Therefore, the claimed error did not rise to the level of plain-error under
       the first prong of the plain-error doctrine.
¶ 39        Second, the claimed error did not affect the fairness of the respondent’s trial or challenge
       the integrity of the judicial process. Piatkowski, 225 Ill. 2d at 565; Woods, 214 Ill. 2d at 471.
       Our supreme court has “equated the second prong of plain-error review with structural error,
       asserting that automatic reversal is only required where an error is deemed structural, i.e., a
       systemic error which serves to erode the integrity of the judicial process and undermine the
       fairness of the respondent’s trial.” (Internal quotation marks omitted.) People v. Thompson,
       238 Ill. 2d 598, 613-14 (2010) (quoting People v. Glasper, 234 Ill. 2d 173, 197-98 (2009)).
       In Thompson, our supreme court explained that “[a] finding that respondent was tried by a
       biased jury would certainly satisfy the second prong of plain-error review.” Thompson, 238
       Ill. 2d at 614 (holding that respondent did not satisfy the second prong of plain-error review
       because he did not present any evidence that the jury was biased). The court recently stated
       that “[t]he category of structural errors is very limited,” including “the complete denial of
       counsel, trial before a biased judge, racial discrimination in the selection of a grand jury,
       denial of the right of self-representation at trial, denial of a public trial, and defective
       reasonable doubt instructions.” People v. Washington, 2012 IL 110283, ¶ 59 (citing Neder
       v. United States, 527 U.S. 1, 8-9 (1999)). In the case at bar, the claimed error did not rise to
       the level of the examples listed in Thompson and Washington and did not affect the fairness
       of respondent’s trial. Thompson, 238 Ill. 2d at 614; Washington, 2012 IL 110283, ¶ 59.
       Therefore, the claimed error did not rise to the level of plain error under the second prong
       of plain-error review.
¶ 40        Thus, even if we find that the court erred in assessing respondent’s alleged use of an
       aluminum bat, his involvement with the Latin Kings, or his motive for murder, the plain-
       error doctrine is not applicable because this neither tipped the scales of justice against the

                                                 -11-
       respondent, nor did it affect the fairness of respondent’s trial.

¶ 41                                    II. Apprendi Issue
¶ 42        Respondent raises two Apprendi claims. Respondent claims first that EJJ prosecution
       statute is an unconstitutional violation of Apprendi v. New Jersey, 530 U.S. 466 (2000),
       because it imposes a longer sentence than the maximum allowed under the Juvenile Court
       Act alone, and it does so based on a judge’s probable cause determination rather than a jury
       finding beyond a reasonable doubt. Second, respondent argues that this court in prior cases
       wrongly held that Apprendi does not apply to the EJJ prosecution statute. In re Matthew M.,
       335 Ill. App. 3d 276 (2002); In re J.W., 346 Ill. App. 3d 1 (2004); In re Christopher K., 348
       Ill. App. 3d 130 (2004), rev’d in part on other grounds, 217 Ill. 2d 348 (2005).
¶ 43        We find that the EJJ prosecution statute is constitutional and does not violate Apprendi
       for the reasons below.

¶ 44                                 A. Standard of Review
¶ 45       A respondent “may challenge the constitutionality of a statute at any time.” People v.
       Wagener, 196 Ill. 2d 269, 279 (2001). The constitutionality of a statute is “a pure question
       of law,” and thus, our standard of review is de novo. People v. Jones, 223 Ill. 2d 569, 596
       (2006). De novo consideration means we perform the same analysis that a trial judge would
       perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 46                             B. Relevant Portions of the Statute
¶ 47       A proceeding is designated as an EJJ prosecution when a judge decides on the basis of
       probable cause that a juvenile at least 13 years old committed an offense “which would be
       a felony if committed by an adult.” 705 ILCS 405/5-810(1)(a) (West 2008). The information
       presented to the judge may be by way of proffer. 705 ILCS 405/5-810(2) (West 2008). The
       minor may rebut the presumptive EJJ prosecution designation with clear and convincing
       evidence that EJJ prosecution is not appropriate in this case. 705 ILCS 405/5-810(1)(b)
       (West 2008). There is a list of factors for the trial court to consider when ruling whether an
       EJJ prosecution designation is appropriate. 705 ILCS 405/5-810(1)(b) (West 2008). The
       factors are:
               “(i) the age of the minor;
               (ii) the history of the minor, including:
                    (A) any previous delinquent or criminal history of the minor,
                    (B) any previous abuse or neglect history of the minor, and
                    (C) any mental health, physical and/or educational history of the minor;
               (iii) the circumstances of the offense, including:
                    (A) the seriousness of the offense,
                    (B) whether the minor is charged through accountability,
                    (C) whether there is evidence the offense was committed in an aggressive and

                                                -12-
               premeditated manner,
                   (D) whether there is evidence the offense caused serious bodily harm,
                   (E) whether there is evidence the minor possessed a deadly weapon;
               (iv) the advantages of treatment within the juvenile system including whether there
           are facilities or programs, or both, particularly available in the juvenile system;
               (v) whether the security of the public requires sentencing under Chapter V of the
           Unified Code of Corrections:
                   (A) the minor’s history of services, including the minor’s willingness to
               participate meaningfully in available services;
                   (B) whether there is a reasonable likelihood that the minor can be rehabilitated
               before the expiration of the juvenile court’s jurisdiction;
                   (C) the adequacy of the punishment services.” 705 ILCS 405/5-810(1)(b) (West
               2008).
       The most important factors are the juvenile’s criminal history and the seriousness of the
       offense. 705 ILCS 405/5-810(1)(b) (West 2008). If a juvenile receives an EJJ prosecution
       designation and if a jury later finds that respondent guilty, the EJJ prosecution statute then
       requires a judge to impose two sentences: a juvenile sentence; and an adult criminal sentence
       that is stayed on successful completion of the terms of the juvenile sentence. 705 ILCS
       405/5-810(4) (West 2008).

¶ 48                                        C. Apprendi
¶ 49       Respondent’s first argument is that the EJJ prosecution statute violates Apprendi.
¶ 50       The United States Supreme Court in Apprendi held that “[o]ther than the fact of a prior
       conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
       maximum must be submitted to a jury [or trier of fact], and proved beyond a reasonable
       doubt.” Apprendi, 530 U.S. at 490. In Apprendi, a New Jersey law allowed a judge to extend
       the defendant’s sentence for unlawful possession of a firearm, two years beyond the 10-year
       maximum for that crime. Apprendi, 530 U.S. at 469-71. The extension was based on the
       judge’s finding by a preponderance of the evidence that the defendant wanted to intimidate
       an African-American family that had moved into a previously all-white neighborhood.
       Apprendi, 530 U.S. at 471. The Court found that the law was unconstitutional because it
       “expose[d] the criminal defendant to a penalty exceeding the maximum he would receive if
       punished according to the facts reflected in the jury verdict alone.” (Emphasis in original.)
       Apprendi, 530 U.S. at 483.
¶ 51       In Blakely v. Washington, 542 U.S. 296 (2004), the Court applied Apprendi to the state
       of Washington’s sentencing guidelines. It explained that the “ ‘statutory maximum’ “ is “the
       maximum sentence a judge may impose solely on the basis of the facts reflected in the jury
       verdict or admitted by the defendant.” (Emphasis omitted.) Blakely, 542 U.S. at 303. In
       Blakely, the trial judge extended the defendant’s sentence for kidnapping beyond the
       statutory guideline for the crime because the judge found “substantial and compelling”
       evidence of cruelty. (Internal quotation marks omitted.) Blakely, 542 U.S. at 299. The

                                               -13-
       exceptional sentence was still below the maximum sentence allowed by the state statute.
       Blakely, 542 U.S. at 299. Nevertheless, the Court held that the exceptional sentence violated
       Apprendi. Blakely, 542 U.S. at 305.

¶ 52                                 D. Illinois Appellate Cases
¶ 53       After Apprendi but before Blakely, this court held that Apprendi applies only to
       adjudicatory proceedings, and that EJJ prosecutions are not adjudicatory, but dispositional.
       In re Matthew M., 335 Ill. App. 3d 276, 288 (2002) (citing People v. Beltran, 327 Ill. App.
       3d 685, 690 (2002)); In re J.W., 346 Ill. App. 3d 1, 11 (2004). Thus, the appellate court found
       that Apprendi did not apply to the EJJ prosecution statute. Matthew M., 335 Ill. App. 3d at
       289; J.W., 346 Ill. App. 3d at 11.
¶ 54       In Matthew M., the first of these cases, the respondent was prosecuted and sentenced
       under the EJJ prosecution statute for a residential burglary. Matthew M., 335 Ill. App. 3d at
       278. The appellate court held that the EJJ prosecution statute did not violate Apprendi
       because an EJJ prosecution is dispositional, not adjudicatory. Matthew M., 335 Ill. App. 3d
       at 290. The appellate court stated that EJJ prosecution “ ‘determines not the minor’s guilt but
       the forum in which his guilt may be adjudicated.’ “ Matthew M., 335 Ill. App. 3d at 288
       (quoting Beltran, 327 Ill. App. 3d at 690). While adjudicatory hearings in juvenile court
       demand the due process requirement of proof beyond a reasonable doubt, dispositional
       hearings do not. Therefore, the appellate court held that Apprendi does not apply to the EJJ
       prosecution statute. Matthew M., 335 Ill. App. 3d at 289.
¶ 55       Again, in J.W., this court held that “Apprendi is not applicable” to the EJJ prosecution
       statute. J.W., 346 Ill. App. 3d at 11. In J.W., the respondent was prosecuted for first-degree
       murder under the EJJ prosecution statute because of the particularly violent nature of her
       crime. J.W., 346 Ill. App. 3d at 3. We explained that “a juvenile does not have a
       constitutional right to a juvenile adjudication and juvenile sentence in lieu of a criminal
       prosecution and adult sentence.” J.W., 346 Ill. App. 3d at 11 (citing People v. P.H., 145 Ill.
       2d 209, 223 (1991)).

¶ 56                E. Apprendi Does Not Apply to the EJJ Prosecution Statute
¶ 57       Respondent argues that these prior Illinois cases were wrongly decided because they were
       decided before Blakely and because an EJJ prosecution is not purely dispositional.
       Respondent claims that since the juvenile court retains jurisdiction but imposes an adult
       sentence, EJJ prosecution does not simply transfer a respondent from juvenile to adult court.
       Rather, respondent argues that the EJJ prosecution statute violates Apprendi because a judge
       can, in effect, extend the juvenile’s sentence based on facts not found by the fact finder. We
       do not find respondent’s argument persuasive for the following reasons.
¶ 58       Though these cases were decided before Blakely, Blakely does not affect the validity of
       their holdings. First, unlike the statute in Blakely, the EJJ prosecution statute does not
       involve a sentencing guideline. Second, since Blakely explains how to apply Apprendi, it
       does not affect our ruling that Apprendi does not apply at all.


                                                -14-
¶ 59       We adhere to our precedent that Apprendi does not apply to the EJJ prosecution statute.
       The EJJ prosecution statute decides which forum will hear a respondent’s case; it does not
       determine a respondent’s guilt or the specific sentence. Respondent distinguishes between
       the EJJ prosecution statute and the transfer of jurisdiction statute (705 ILCS 405/5-805 (West
       2008)), and calls the EJJ prosecution statute a “hybrid.” While it is true that the EJJ
       prosecution statute does not wholly transfer a respondent to adult criminal court and that a
       respondent receives a juvenile sentence, these differences do not affect the dispositional
       nature of the statute.
¶ 60       As a dispositional, not adjudicatory statute, the EJJ prosecution statute cannot violate
       Apprendi because Apprendi simply does not apply.

¶ 61                           F. Even if Apprendi Did Apply, the EJJ
                                 Prosecution Statute is Constitutional
¶ 62       Even if Apprendi did apply, the EJJ prosecution statute is still constitutional.
       Respondent’s second argument focuses on the language in Apprendi that “the relevant
       inquiry is one not of form, but of effect–does the required finding expose the defendant to
       a greater punishment than that authorized by the jury’s guilty verdict?” Apprendi, 530 U.S.
       at 494. Respondent argues that the effect of EJJ prosecution designation is to expose a
       respondent to the longer adult sentence based on information found by the judge on the basis
       of only probable cause–a violation of Apprendi. Respondent claims that the EJJ prosecution
       statute violates Blakely because the adult sentence is longer than the maximum sentence
       allowed under the juvenile system.
¶ 63       However, the statutory maximum for Apprendi purposes is not the maximum punishment
       allowed in the juvenile system. A juvenile court hearing is not a matter of right. J.W., 346 Ill.
       App. 3d at 11 (citing P.H., 145 Ill. 2d at 223). “[T]he juvenile system is a purely statutory
       creation and *** the legislature has the authority to define the limits of the juvenile system.”
       Matthew M., 335 Ill. App. 3d at 289 (citing P.H., 145 Ill. 2d at 223). In this case, the
       legislature is free to determine that, under certain circumstances, it is best to submit the case
       to an adult criminal procedure. The criminal court, not the juvenile court, is the norm. The
       statutory maximum is the maximum sentence allowed by the offense committed, not by the
       Juvenile Court Act.
¶ 64       In this case, a jury found every element required for the statutory sentence beyond a
       reasonable doubt. The sentence was within the statutory range of 20 to 60 years for first-
       degree murder. In J.W., we distinguished the EJJ prosecution statute from the statute in
       Apprendi and stated that the EJJ prosecution statute does not violate Apprendi because “the
       EJJ [prosecution] determination does not increase the allowable penalty for murder based
       upon a judge’s independent finding with regard to additional elements of the crime.” J.W.,
       346 Ill. App. 3d at 11. EJJ prosecution sentencing thus complies with both Apprendi and
       Blakely.
¶ 65       In sum, Apprendi does not apply to the EJJ prosecution statute, and even if Apprendi did
       apply, EJJ prosecution does not violate it.


                                                 -15-
¶ 66                                        III. Vagueness
¶ 67       In respondent’s brief to this court, he claims that the EJJ prosecution statute is vague and
       thus unconstitutional under the due process clauses of both the Illinois and United States
       Constitutions. U.S. Const., amend. XIV; Ill. Const. 1970, art. I, § 2. Respondent claims that
       the EJJ prosecution statute is facially vague on two grounds: (1) the language does not
       properly notify a respondent about which acts will trigger revocation of the stay on his adult
       sentence; and (2) the language does not provide a judge or law enforcement officer with
       sufficient guidance to prevent arbitrary and discriminatory law enforcement. In addition,
       respondent claims that the EJJ prosecution statute is unconstitutionally vague as applied to
       him because the trial court failed to specify any particular conditions or offenses that, if
       committed, would revoke the stay on respondent’s adult sentence. We find that respondent’s
       arguments are not persuasive for the following reasons.
¶ 68       The constitutionality of a statute is a question of law and, therefore, our standard of
       review is de novo. People v. Einoder, 209 Ill. 2d 443, 450 (2004). “Statutes are presumed to
       be constitutional, and the party challenging the validity of the statute has the burden to clearly
       establish the constitutional invalidity.” People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 290
       (2003).
¶ 69       No citation of authority was cited by respondent in his brief before this court that
       analyzed whether the EJJ prosecution statute is vague. The cases cited did not perform a
       vagueness analysis or were not on point. This court has repeatedly held that a party waives
       a point by failing to cite authorities. Lozman v. Putnam, 379 Ill. App. 3d 807, 824 (2008);
       People v. Ward, 215 Ill. 2d 317, 332 (2005) (“point raised in a brief but not supported by
       citation to relevant authority *** is therefore forefeited”). See Ill. S. Ct. R. 341(h)(7) (eff.
       July 1, 2008). Notwithstanding respondent’s waiver, we will analyze respondent’s
       substantive arguments.

¶ 70                                        A. Standing
¶ 71       Before we analyze respondent’s substantive claim, we must first address the State’s
       argument that respondent lacks standing in this appeal. The State argues that respondent does
       not have standing because his adult sentence has not yet been imposed. The State cites two
       cases from this court in support of its argument. In re J.W., 346 Ill. App. 3d 1 (2004); In re
       M.I., 2011 IL App (1st) 100865.1 In both cases, the Fifth Division of the First District held
       that a respondent lacked standing to challenge the EJJ prosecution statute for vagueness
       before an adult sentence was imposed. J.W., 346 Ill. App. 3d at 14-15; In re M.I., 2011 IL
       App (1st) 100865, ¶¶ 54-61. The State argues that the potential revocation of respondent’s
       stayed adult sentence has not caused any present injury. For reasons that we explain below,
       we do not find these cases persuasive.
¶ 72       The purpose of standing is to ensure that courts are deciding actual, specific controversies


               1
                Our supreme court granted a petition for leave to appeal in In re M.I. and it is currently
       pending in that court. In re M.I., No. 113776 (Ill. Mar. 28, 2012).

                                                  -16-
       and not abstract or moot issues. Borsellino v. Putnam, 2011 IL App (1st) 102242, ¶ 90. “To
       have standing to challenge the constitutionality of a statute, a person must have suffered or
       be in immediate danger of suffering a direct injury as a result of enforcement of the
       challenged statute.” People v. Greco, 204 Ill. 2d 400, 409 (2003). For a plaintiff to have
       standing, his or her claimed injury: (1) must be fairly traceable to a respondent’s actions; (2)
       must be substantially likely to be prevented or redressed by the grant of the requested relief;
       and (3) must consist of a distinct and palpable injury. Burnette v. Stroger, 389 Ill. App. 3d
       321, 331 (2009).
¶ 73        In the case at bar, first, the claimed injury is directly traceable to the State’s imposition
       of an adult sentence under the EJJ prosecution. Second, the claimed injury would be
       redressed if either we found the statute facially unconstitutional or if we remanded the case
       for further clarification.
¶ 74        Third, respondent’s claimed injury here is both distinct and palpable because, if the
       statute is unconstitutionally vague, respondent will live in fear that he may unknowingly
       revoke the stay through his conduct, and thus cause the court to impose his 20-year adult
       sentence. Our supreme court has instructed us that a respondent has standing to challenge the
       State’s prospective right to apply a statute where the respondent “is in immediate danger of
       sustaining harm by enforcement of the allegedly unconstitutional provision.” People v. P.H.,
       145 Ill. 2d 209, 220 (1991). In P.H., 145 Ill. 2d at 217-18, the State appealed a dismissal of
       its motion to permit a prosecution under criminal law pursuant to the “ ‘gang-transfer’ “
       statute, which requires prosecution of a minor under criminal laws if the statute’s conditions
       are met. The trial court found the “ ‘gang-transfer’ “ statute unconstitutional, and on appeal
       the State argued that the respondent lacked standing to challenge the statute because it had
       not yet been enforced. P.H., 145 Ill. 2d at 217, 219-20. Our supreme court held that
       respondent had standing “even absent a transfer, trial, or sentencing” because he was in
       immediate danger of sustaining harm. P.H., 145 Ill. 2d at 220. Like the minor in P.H., 145
       Ill. 2d at 220, respondent is also “in immediate danger of sustaining harm by enforcement
       of the allegedly unconstitutional provision” even though his adult sentence has not yet been
       triggered. See also People v. Greco, 204 Ill. 2d 400, 409 (2003) (finding standing where
       respondent was “in danger of being subjected to” an inference that was statutorily permitted).
¶ 75        In addition, the reason for finding standing is comparable to the reason for providing
       statutes of repose. “Repose” means “relief from excitement, danger, or difficulty.” Webster’s
       Third New International Dictionary 1926 (1993). Statutes of repose ensure defendants’ peace
       of mind by enabling respondents “to predict future liabilities and alleviate their need to
       maintain loss reserves.” (Internal quotation marks omitted.) Fricka v. Bauer, 309 Ill. App.
       3d 82, 86 (1999). Similarly, in the case at bar, respondent lacks repose.
¶ 76        Furthermore, the case-by-case history in our jurisdiction is less settled than the State
       contends.
¶ 77        First, in In re Christopher K., 348 Ill. App. 3d 130, 143-44 (2004), we did conduct a
       vagueness analysis of the EJJ prosecution statute despite the exact same standing challenge
       by the State. Our Illinois Supreme Court held that the respondent’s claim was moot because
       the minor was “no longer subject to the adult sentence” after he turned 21. In re Christopher


                                                 -17-
       K., 217 Ill. 2d 348, 359 (2005). Since the court reversed on grounds unrelated to the standing
       challenge, we believe the court implied that a respondent does have standing to challenge the
       EJJ prosecution statute for vagueness before the adult sentence is imposed. Christopher K.,
       217 Ill. 2d at 359. Second, the M.I. decision, relied on by the State, failed to consider our
       supreme court’s decision in P.H., discussed above, and the M.I. decision is currently pending
       before the Illinois Supreme Court. In re M.I., 2011 IL App (1st) 100865, appeal allowed, No.
       113776 (Ill. 2012).
¶ 78       It is worth noting that respondent is currently 19 and 3 months old and will likely be over
       21 if this case reaches the Illinois Supreme Court. Thus, by that time, it will be moot.
       Christopher K., 217 Ill. 2d at 359 (holding that the EJJ prosecution challenge became moot
       once the minor turned 21 because the court could not “grant any meaningful relief to the
       State or to respondent”). There is, however, a public interest mootness exception that would
       be applicable here, known as the public interest exception. In order to fall into the public
       interest exception, (1) the question must be of a public nature; (2) an authoritative
       determination of the question must be desirable for the purpose of guiding public officers;
       and (3) the question must be likely to recur. American Service Insurance Co. v. City of
       Chicago, 404 Ill. App. 3d 769, 781 (2010). The Illinois Supreme Court in Christopher K.,
       217 Ill. 2d at 362, held that a vagueness challenge to the EJJ prosecution statute did not
       currently fall within the exception, in part, because only one appellate court decision had
       addressed a vagueness challenge at that time. Including the instant action, there have now
       been four appellate court decisions about the vagueness of the EJJ prosecution statute. Thus,
       we believe that the issue now satisfies the public interest mootness exception. See In re J.W.,
       346 Ill. App. 3d 1 (2004); In re Christopher K., 348 Ill. App. 3d 130 (2004); In re M.I., 2011
       IL App (1st) 100865.

¶ 79                                      B. Facially Vague
¶ 80       Respondent claims that the EJJ prosecution statute is unconstitutionally vague and thus
       void because: (1) it fails to define what conduct will revoke the stay on a respondent’s adult
       sentence; and (2) it fails to provide adequate guidance to law enforcement and judicial
       authorities in applying the statute. The vagueness doctrine arises out of the due process
       clauses of the United States and Illinois Constitutions. “It is established that a law fails to
       meet the requirements of the Due Process Clause if it is so vague and standardless that it
       leaves the public uncertain as to the conduct it prohibits....” (Internal quotation marks
       omitted.) City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (quoting Giaccio v.
       Pennsylvania, 382 U.S. 399, 402-03 (1966)). See also U.S. Const., amend. XIV; Ill. Const.
       1970, art. I, § 2.
¶ 81       For a statute to be found not vague, it must provide people of ordinary intelligence with
       the opportunity to understand what conduct is prohibited, and it must provide a reasonable
       standard to law enforcement officials and to the judiciary to prevent arbitrary and
       discriminatory legal enforcement. People v. Einoder, 209 Ill. 2d 443, 450 (2004). However,
       “perfect clarity and precise guidance have never been required.” (Internal quotation marks
       omitted.) United States v. Williams, 553 U.S. 285, 304 (2008) (quoting Ward v. Rock Against


                                                -18-
       Racism, 491 U.S. 781, 794 (1989)). We have typically shown greater tolerance for vagueness
       in civil, rather than criminal statutes. Village of Hoffman Estates v. The Flipside, Hoffman
       Estates, Inc., 455 U.S. 489, 498-99 (1982).
¶ 82       Under the EJJ prosecution statute, a trial court “shall” impose both a juvenile sentence
       and an adult sentence. 705 ILCS 405/5-810(4)(i), (ii) (West 2008). The adult sentence is
       stayed, and the stay can be revoked if the minor “violate[s] the provisions of the juvenile
       sentence.” 705 ILCS 405/5-810(4)(ii) (West 2008). The EJJ prosecution statute provides:
           “When it appears that a minor convicted in an extended jurisdiction juvenile prosecution
           *** has violated the conditions of his or her sentence, or is alleged to have committed
           a new offense upon the filing of a petition to revoke the stay, the court may, without
           notice, issue a warrant for the arrest of the minor. After a hearing, if the court finds by
           a preponderance of the evidence that the minor committed a new offense, the court shall
           order execution of the previously imposed adult criminal sentence. After a hearing, if the
           court finds by a preponderance of the evidence that the minor committed a violation of
           his or her sentence other than by a new offense, the court may order execution of the
           previously imposed adult criminal sentence or may continue him or her on the existing
           juvenile sentence with or without modifying or enlarging the conditions.” (Emphases
           added.) 705 ILCS 405/5-810(6) (West 2008).
¶ 83       Respondent first contends that the terms “conditions” and “offense,” as used in the
       above-quoted statute, are unconstitutionally vague because they fail to make clear to a person
       of ordinary intelligence what type of conduct will trigger the adult sentence. People v.
       Sharpe, 216 Ill. 2d 481, 527 (2005) (stating that, in order to satisfy due process, “the statute’s
       prohibitions [must be] sufficiently definite *** to give a person of ordinary intelligence fair
       warning as to what conduct is prohibited” (quoting People v. Falbe, 189 Ill. 2d 635, 640
       (2000))). We find that respondents have adequate notice of the meaning of both terms as we
       explain below.
¶ 84       Contrary to respondent’s claims, the term “conditions” is given in a context within the
       EJJ prosecution statute. It explicitly refers to those “conditions of his or her sentence.”
       (Emphasis added.) 705 ILCS 405/5-810(6) (West 2008). Where the trial court orders
       provisions such as probation or drug counseling in addition to the juvenile detention term,
       those provisions of the juvenile sentence would be part of the EJJ prosecution “conditions.”
       Where the trial court does not impose any additional provisions at sentencing, the term
       “conditions” refers only to the minor’s completion of his or her sentence and the minor’s
       adherence to the Illinois Department of Corrections (IDOC) rules and regulations during that
       time. Respondent raises a series of hypothetical scenarios in which the conditions of a
       sentence could be vague. However, we will not find a “statute *** unconstitutionally vague
       merely because one can imagine hypothetical situations in which the meaning of some terms
       might be called into question.” People v. Izzo, 195 Ill. 2d 109, 113 (2001).
¶ 85       The term “offense” is equally plain and unambiguous, meaning “criminal offense.”
       Respondent claims that it is unclear whether the word “offense” refers to any type of offense,
       or only to certain types of offenses such as felonies. Respondent also questions: (1) whether
       an “offense” is committed by a mere arrest, or if criminal proceedings must be brought; and


                                                 -19-
       (2) whether “offense” includes only Illinois criminal offenses, or all state, federal, and even
       municipal offenses. The Criminal Code of 1961, however, defines “offense” as “a violation
       of any penal statute of this State.” 720 ILCS 5/2-12 (West 2008). Thus, an “offense” means
       all international, federal, or state offenses that are considered criminal within the State of
       Illinois. Still, the respondent claims that there is no indication that the Criminal Code applies
       to the Juvenile Court Act or to the EJJ prosecution statute. This argument ignores the fact
       that the EJJ prosecution statute is, in essence, a criminal statute, applying only to criminal
       offenses. 705 ILCS 405/5-810(1)(a) (West 2008). Thus, definitions found in the Criminal
       Code are applicable.
¶ 86        Respondent also claims that a lack of maturity may magnify the effect of statutory
       vagueness for minors. A vagueness analysis could, arguably, be modified for statutes
       affecting only minors by interpreting the words “person of ordinary intelligence” as a
       “person, of defendant’s age, of ordinary intelligence.” This analysis would be comparable
       to the “reasonable person” standard in tort claims, which is modified for minors. However,
       “[i]n Illinois law there is a presumption that [only] a child between the ages of seven and
       fourteen is incapable of negligence.” Perricone v. DiBartolo, 14 Ill. App. 3d 514, 517 (1973).
       Thus, even if we similarly modified all vagueness analyses based on the challenging party’s
       age, this respondent was not between the ages of 7 and 14 at the time of the crime and so he
       would not benefit from a modified standard. In addition, although we find this argument
       interesting, respondent did not present any case precedent or authorities. This court has
       repeatedly held that a party waives a point by failing to cite relevant authorities. Lozman v.
       Putnam, 379 Ill. App. 3d 807, 824 (2008); People v. Ward, 215 Ill. 2d 317, 332 (2005)
       (“point raised in a brief but not supported by citation to relevant authority *** is ***
       forefeited”). See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008). Also, we cannot find any case
       precedent or authorities in our own research to support a different vagueness standard for
       juvenile statutes.
¶ 87        Respondent next claims that the terms of the EJJ prosecution statute are unclear such that
       they will induce arbitrary and discriminatory enforcement. To satisfy due process, a statute
       must “provide[ ] sufficiently definite standards for law enforcement officers and triers of fact
       that its application does not depend merely on their private conceptions.” People v. Wilson,
       214 Ill. 2d 394, 399 (2005).
¶ 88        First, respondent argues that the EJJ prosecution statute fails to guide judges where it
       states that “if the court finds by a preponderance of the evidence that the minor committed
       a violation of his or her sentence other than by a new offense, the court may order execution
       of the previously imposed adult criminal sentence or may continue him or her on the existing
       juvenile sentence with or without modifying or enlarging the conditions.” 705 ILCS 405/5-
       810(6) (West 2008). Contrary to respondent’s claim, the Juvenile Court Act’s section on
       “Purpose and policy” provides guidance to trial court judges. 705 ILCS 405/1-2 (West 2008).
       “The purpose of this Act is to secure for each minor subject hereto such care and guidance
       *** as will serve the safety and moral, emotional, mental, and physical welfare of the minor
       and the best interests of the community ***.” 705 ILCS 405/1-2 (West 2008). Furthermore,
       the Juvenile Court Act explicitly grants trial court judges discretion to affect these goals. 705
       ILCS 405/1-2(4) (West 2008) (“This Act shall be liberally construed to carry out the

                                                 -20-
       foregoing purpose and policy.”). Juvenile courts historically have unique discretion, for
       example in assessing a waiver of Miranda rights. See Fare v. Michael C., 442 U.S. 707, 721-
       25 (1979) (“There is no reason to assume that *** courts–especially juvenile courts, with
       their special expertise in this area–will be unable to apply [a] totality-of-the circumstances
       analysis so as to take into account *** special concerns ***.”). We may still review for an
       abuse of discretion, namely, if the trial court’s acts do not further the stated purposes of the
       act. “An abuse of discretion occurs when no reasonable person would take the view adopted
       by the court.” Trettenero v. Police Pension Fund, 333 Ill. App. 3d 792, 801 (2002) (citing
       In re Marriage of Blunda, 299 Ill. App. 3d 855, 865 (1998)). However, in the case at bar we
       cannot say that the trial court abused its discretion, as we discussed in the first section of this
       analysis.
¶ 89        Second, respondent claims that the statute grants probation officers inappropriate
       discretion to determine whether the adult sentence is triggered. This argument ignores the
       fact that the EJJ prosecution statute requires a judicial hearing before the stay on the adult
       sentence can be revoked. 705 ILCS 405/5-810(6) (West 2008) (“After a hearing” the court
       may order execution of the adult sentence.). Therefore, a probation officer’s discretion is
       appropriately checked by the judiciary.
¶ 90        As stated previously, precise statutory construction is not necessary. For example, in
       People v. Dominguez, 255 Ill. App. 3d 995, 998 (1994), a statute criminalizing offenses
       committed in a “brutal and heinous manner” satisfied due process. If adjectives such as
       “brutal” and “heinous” are not unconstitutionally vague, then the well-defined conditions and
       offenses challenged by respondent also satisfy due process requirements. Unlike the
       unconstitutionally vague statute in Papachristou v. City of Jacksonville, 405 U.S. 156, 161
       (1972), that was “derived from early English law” and that employed “archaic language,” the
       challenged terms at issue in the EJJ prosecution statute have been adequately defined as
       explained above. (Internal quotation marks omitted.) Similarly, unlike the vague statute in
       People v. Maness, 191 Ill. 2d 478, 484 (2000), that required a parent to take undefined “
       ‘reasonable steps’ “ to prevent sexual abuse upon his or her child, the conditions that may
       trigger revocation of a stayed adult sentence are reasonably understood to mean those
       included in a judicial sentence as explained above.
¶ 91        Because the terms of the EJJ prosecution statute are plain and unambiguous, the statute
       satisfies due process requirements and is not unconstitutionally vague. Vuagniaux v.
       Department of Professional Regulation, 208 Ill. 2d 173, 192 (2003) (“[A] statute does not
       violate the due process clauses of the United States or Illinois Constitution on grounds of
       vagueness if it is explicit enough to serve as a guide to those who must comply with it.”
       (citing Ardt v. Illinois Department of Professional Regulation, 154 Ill. 2d 138, 157 (1992))).
       A person of ordinary intelligence can understand what type of conduct is prohibited and the
       terms provide sufficient clarity and definiteness so as to prevent arbitrary and discriminatory
       conduct by law enforcement officers and the judiciary.

¶ 92                              C. Vagueness “As Applied”
¶ 93       Respondent claims that the EJJ prosecution statute is unconstitutional as applied to him


                                                  -21-
       because the trial judge provided inadequate instructions. At trial, the judge stated:
            “I will not attempt to explain to you when and how this [adult] sentence could kick in.
            Your lawyers will do that. But if you do not follow all of the rules and regulations, you
            could very well see yourself serving not only the time in the Juvenile Temporary
            Detention Center but also 20 years in adult prison.”
       Although the trial judge did not describe in detail the list of conditions or offenses that would
       trigger the adult sentence, as explained above the terms are plain and unambiguous and thus
       satisfy due process requirements.
¶ 94        The State counters that respondent forfeited an “as applied” challenge because there was
       no objection made in the trial court. Respondent responds, first, by arguing that the
       constitutionality of a criminal statute may be challenged at any time. Second, he argues that
       a challenge may be raised under the plain-error doctrine. The plain-error doctrine allows a
       reviewing court to consider unpreserved error when (1) a clear or obvious error occurred and
       the evidence is so closely balanced that the error alone threatened to tip the scales of justice
       against the respondent, regardless of the seriousness of the error, or (2) a clear or obvious
       error occurred and that error was so serious that it affected the fairness of the defendant’s
       trial and challenged the integrity of the judicial process, regardless of the closeness of the
       evidence. People v. Land, 2011 IL App (1st) 101048, ¶ 94 (citing People v. Piatkowski, 225
       Ill. 2d 551, 565 (2007)).
¶ 95        Our supreme court has instructed us that the constitutionality of a statute may be
       challenged at any time. People v. McCarty, 223 Ill. 2d 109, 123 (2006) (allowing a
       constitutional challenge where the appellant did not file a posttrial motion and did not raise
       a constitutional challenge in his petition for leave to appeal); see also In re. J.W., 204 Ill. 2d
       50, 61 (2003) (“[I]n general, a constitutional challenge to a criminal statute can be raised at
       any time.”); People v. Wright, 194 Ill. 2d 1, 24 (2000) (“[I]f, as defendant argues, [the
       statute] is unconstitutional, it would be fundamentally unfair to uphold his convictions.”).
       Therefore, we will consider respondent’s constitutional challenge of the EJJ prosecution
       statute without considering respondent’s plain error doctrine claim.
¶ 96        Respondent, however, may be prohibited from raising an “as applied” challenge for a
       different reason. Our Illinois Supreme Court has instructed that, under the doctrine of invited
       error, a party may not request to proceed in one manner and then later contend on appeal that
       the course of action was in error. Torres v. Midwest Development Co., 383 Ill. App. 3d 20,
       31 (2008) (citing People v. Harvey, 211 Ill. 2d 368, 385 (2004)). The doctrine of invited error
       “ ‘goes beyond mere waiver’ [citation]” and “Illinois courts sometimes refer to the issue as
       one of estoppel.” People v. Harvey, 211 Ill. 2d 368, 385 (2004). The minor’s representative,
       at the trial court, proposed the exact sentence that respondent now challenges. This is evident
       where the minor’s representative, at sentencing, stated, “I’m just referring to the sentencing
       order. It was drafted by our supervisor ***.” Therefore, the “as applied” challenge is not
       persuasive.
¶ 97        However, even if we analyze the vagueness of the EJJ prosecution statute as applied to
       respondent, we find that the statute satisfied due process for the same reasons that the statute
       is not vague on its face. The terms “conditions” and “offense” are plain and unambiguous


                                                 -22-
        terms and thus the judge’s instruction was not unconstitutionally vague. In the instant action,
        the trial court did not impose any additional conditions, either in his juvenile sentence or in
        the mittimus. Therefore, if respondent successfully completes his juvenile detention term and
        if he complies with the rules and regulations provided to him by the IDOC, then he will have
        satisfied all the conditions associated with his sentence. The word “conditions” is thus clear
        and concrete in respondent’s case. Furthermore, as stated previously, the term “offense”
        means any criminal offense and thus is equally clear and concrete.
¶ 98        In sum, respondent has standing to challenge the constitutionality of the EJJ prosecution
        statute because the claimed injury is traceable to respondent’s actions, is likely to be
        prevented or redressed by the grant of the requested relief, and is a distinct and palpable
        injury. The EJJ prosecution statute satisfies due process because it provides people of
        ordinary intelligence with the opportunity to understand what conduct is prohibited, and it
        provides a reasonable standard to law enforcement officials and to the judiciary to prevent
        arbitrary and discriminatory legal enforcement. Finally, the “as applied” challenge fails under
        the invited error doctrine because respondent introduced the challenged sentence.

¶ 99                                        CONCLUSION
¶ 100       For the foregoing reasons, we affirm. First, we find that the trial court did not err in
        designating respondent’s proceeding as an EJJ prosecution. Second, we hold that the EJJ
        prosecution statute does not violate the principles set forth by the United States Supreme
        Court in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Blakely v. Washington, 542 U.S.
        296 (2004). Third, we hold that the EJJ prosecution statute is not unconstitutionally vague,
        either on its face or as applied to respondent. Thus, we affirm respondent’s conviction and
        sentence.

¶ 101      Affirmed.




                                                 -23-